UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1628


In Re: EDDIE GAMBLE, SR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:11-ct-03176-FL)


Submitted:   October 22, 2013               Decided:   November 21, 2013


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eddie Gamble, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eddie     Gamble,   Sr.,    filed   a   petition    for   a   writ    of

mandamus and a supplemental petition for a writ of mandamus,

alleging that the district court has unduly delayed acting on

his Bivens * action.       He seeks an order from this court directing

the district court to act.            Our review of the district court’s

docket reveals that the district court has dismissed the action

without        prejudice      and     denied       Gamble’s     motions         for

reconsideration.       Accordingly, because Gamble has obtained the

relief    he     requested,    we     deny   the    mandamus    petition        and

supplemental mandamus petition as moot.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               PETITION DENIED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                        2